*The Court were of opinion, that although the present applicant might have been appointed, together with Eyle, at the time the executor was removed from the office, yet it was now too late : the authority granted to the Court to substitute an administrator in the place of the executor, has been already exercised; it is functus officio, and (no objection having been made to the present administrator), this Eaw does not give the Court the power to appoint another administrator, or associate another with the present.